DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a manufacturing method of a lithium-ion secondary battery comprising a positive electrode, classified in H01M4/04, H01M4/505, H01M4/36, H01M4/1391, and others.
II. Claims 6-10, drawn to a manufacturing method of a lithium-ion secondary battery comprising a positive electrode, classified in H01M4/04, H01M4/505, H01M4/36, H01M4/1391, and others.
III. Claims 11-15, drawn to a manufacturing method of a lithium-ion secondary battery comprising a positive electrode, classified in H01M4/04, H01M4/505, H01M4/36, H01M4/1391, and others.
IV. Claims 16-22, drawn to a manufacturing method of a lithium-ion secondary battery comprising a positive electrode, classified in H01M4/04, H01M4/505, H01M4/36, H01M4/1391, and others.
The inventions are independent or distinct, each from the other because:
Inventions I, II, III, and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
In the instant case, subcombination of invention II has separate utility such as segregated magnesium in a superficial portion of the positive electrode active material resulting a third region 103 formed in this manner contributing to excellent cycle characteristics of the positive electrode active material 100 (Specification ¶77).  See MPEP § 806.05(d). In addition, invention I subcombination comprises separate utility including magnesium distributed closer to a surface of the positive electrode active material than aluminum by the heat treatment results in a structure displaying beneficial energy density and energy density retention at 4.6 V (Fig. 22A, Fig. 22B, Specification ¶349, ¶67). The invention III subcombination including a rock-salt crystal structure comprising magnesium oxide or cobalt oxide is formed by the heat treatment provides separate utility including preferable crystal structure alignment between the third region and second region thus serving as a stable covering layer (Specification ¶53). The invention IV subcombination including a region where distribution of magnesium and distribution of aluminum overlap each other is formed by the heat treatment does not overlap in scope with the other subcombinations and provides separate utility including improving cycle characteristics (Specification ¶52).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The existence of a voluminous amount of related prior art of record in the instant application and family applications, alleged separate patentability of each subcombination claimed, no evidence of record that the separate subcombinations are obvious variants of one another, and an immense amount of prior art to search including patents in H01M and related classifications, along with non-patent literature prior art publications, require an undue search and examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/           Primary Examiner, Art Unit 1729